Citation Nr: 0605311	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-17 643	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Thereafter, the veteran's claims file was transferred 
to the RO in Newark, New Jersey.
 
For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The claimant, a World War II combat veteran, contends that a 
coal cinder injured his right eye in March 1943 while he was 
a passenger on a train from Camp Perry, Ohio to Camp 
Campbell, Kentucky.  The appellant specifically maintains 
that his injury resulted in an infection and ultimately, in 
more recent years, blindness in the right eye, thus 
necessitating a cornea transplant.  Service medical records 
are negative for any eye injury and the first relevant 
postservice diagnosis in the claims file dates from April 
1995. 

The veteran gave the RO the names of 30 physicians who had 
treated him over the years for eye problems.  The veteran 
provided authorization so the RO could obtain treatment 
records from twenty of these treating physicians.  These were 
Drs. Parvin, Pammel, and Siantimarie; John Russo, M.D.; David 
Reynolds, M.D.; Anita Miedziak, M.D.; David J. Edelstein, 
M.D.; Elaine L. Schulman, M.D.; Warren Appleman, M.D.; Dr. 
Salby; the New York Eye and Ear Infirmary; Morton H. Sosin, 
M.D.; Meyer Rosenberg, M.D.; Brooklyn Surgical Associates; 
Harry Schwartz, M.D.; Drs. Werner and Pettone; Scott 
Weissman, M.D.; and Drs. Perone and Collet.  The RO, however, 
only sent letters to six of these physicians: Drs. Reynolds, 
Miedziak, Appleman, Schwartz, Werner and Pettone.   
Therefore, on remand, after securing new individual written 
authorizations from the veteran for each individual 
physician, the RO should send the remaining physicians 
letters requesting pertinent treatment records.

As to the six physicians that were contacted only Dr. Miedzak 
responded.  Hence, the veteran should be notified that since 
no reply was received from the other five physicians, 
adjudication will go forward without their records unless he 
obtains them.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).

On remand, the RO must also contact the veteran and ask him 
to provide individual written authorizations for treatment 
records from the ten other physicians he identified but for 
whom he did not previously supply individual authorizations.  
Specifically, he should be asked to provide individual 
authorizations for Jonathan M. Savetsky, M.D.; Herbert F. 
Wegweisser, M.D.; Janet Bharani, M.D.; Dr. Feinbaum; Frank S. 
Socha, M.D.; Elias Rand, M.D.; Henry Glazer, M.D.; Lawrence 
M. Sher, M.D.; and Drs. Ballhacoy and Gurge.  The RO must 
inform the veteran that without an individual authorizations 
for each individual physician VA adjudication will go forward 
without these records.

Finally, on remand, the RO should inform the veteran that 
given the length of time that has passed since his separation 
from active duty, a VA examination will be conducted only if 
the requested records show pertinent treatment and diagnoses 
during the intervening period between his separation from 
service and the first diagnosis of a right eye disorder in 
April 1995. 

Therefore, the appeal is REMANDED for the following:

1.  After securing new signed individual 
record release authorizations from the 
veteran for each individual named 
physician (i.e. one completed VA Form 21-
4142 for each named physician), the RO 
should request the veteran's eye 
treatment records from Drs. Parvin, 
Pammel, and Siantimarie; John Russo, 
M.D.; David J. Edelstein, M.D.; Elaine L. 
Schulman, M.D.; Dr. Salby; the New York 
Eye and Ear Infirmary; Morton H. Sosin, 
M.D.; Meyer Rosenberg, M.D.; Brooklyn 
Surgical Associates; Scott Weissman, 
M.D.; and Drs. Perone and Collet.  The RO 
should also inform the veteran that 
adjudication will go forward without 
treatment records from Drs. Reynolds, 
Appleman, Schwartz, Werner, and Pettone 
unless he obtains and associates with the 
claims file those treatment records.  The 
RO should also ask the veteran to provide 
signed individual record release 
authorizations from: Jonathan M. 
Savetsky, M.D.; Herbert F. Wegweisser, 
M.D.; Janet Bharani, M.D.; Dr. Feinbaum; 
Frank S. Socha, M.D.; Elias Rand, M.D.; 
Henry Glazer, M.D.; Lawrence M. Sher, 
M.D.; and Drs. Ballhacoy and Gurge.  Once 
individual authorizations are supplied by 
the veteran for each individually named 
physician then the RO is to send letters 
to each identified physician requesting 
any eye treatment records for the 
claimant they might possess.  If any of 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

2. After completion of all of the above, 
and if and only if treatment records show 
either treatment for an eye disability 
contemporaneous with separation from 
military service, or competent evidence 
of a nexus linking a current eye disorder 
to service; then the veteran should be 
afforded a VA examination by an 
ophthalmologist to determine the nature 
and etiology of any current right eye 
injury residuals.  The claims folder is 
to be provided to the ophthalmologist for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
ophthalmologist should be accomplished 
and all clinical findings reported in 
detail.  Thereafter, the ophthalmologist 
is to opine whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that the veteran currently has 
residuals of a right eye injury?  If so, 
is it at least as likely as not that any 
current right eye disability is related 
to the appellant's active duty service?   
A complete rationale explaining the 
reasons for any proffered opinion must be 
provided.
 
3.  The RO should review any examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO is to implement corrective 
procedures at once.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC is to contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

